Citation Nr: 1828939	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  03-19 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for a disability manifested by dizziness, to include vertigo.  

3.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from November 1950 to October 1952.  Additionally, he served as a Merchant Mariner aboard U.S. flagged commercial ships at various points in 1948 and 1953.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran initially requested a formal RO hearing; however, he withdrew that request in April 2004.  No further RO or Board hearing was requested.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Procedural History

An RO decision in June 2000 denied the Veteran's original claim for service connection for hearing loss, which was was not timely appealed and became final.  38 C.F.R. § 3.104.  In January 2006, the Board remanded the issue of whether new and material evidence had been received to reopen the prior claim for hearing loss.  In a February 2007 remand, the Board determined that the law and regulations pertaining to finality of unappealed RO decisions were not applicable, and the issue was to be considered on a de novo basis.

The Board issued a decision in March 2008 that denied the hearing loss claim, as well as a claim of service connection for GERD.  In March 2011, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision regarding these two issues and remanded them for appropriate action.  In February 2012, the Board remanded the issues of service connection for hearing loss and GERD to ensure compliance with the Court's order.

While the matter was in remand status, the RO granted service connection for GERD in a February 2013 rating decision.  The Veteran appealed from the initial rating and effective date assigned, and the RO mailed a Statement of the Case (SOC) for these matters to the Veteran and his representative on May 23, 2014.  The Veteran did not subsequently appeal to the Board from this SOC.  

In a May 2014 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a disability manifested by dizziness; he did not perfect a timely appeal or submit additional evidence within one year thereof.

In October 2014, the Board issued a decision denying service connection for hearing loss.  In January 2015, the Board vacated the October 2014 decision, finding that additional arguments and evidence had been received from the Veteran's attorney prior to the issuance of the decision but had not been considered.  The Board issued a new decision that continued to deny entitlement to disability compensation for bilateral hearing loss.  In March 2017, the Court vacated and remanded the January 2015 decision, finding that the Board's adverse credibility determination lacked adequate reasons or bases.  The Court found that the Board's credibility analysis failed to explain whether the Veteran would have been expected to report his hearing loss earlier than he did.  See Fountain v. McDonald, 27 Vet. App. 258, 273 (2015).

In November 2017, in compliance with the Court remand, the Board remanded issue of service connection hearing loss to the RO for a new VA examination. The Board also determined that there was new and material evidence to support reopening the claim of service connection for a disability manifest by dizziness.  The Board also remanded the issues of service connection for dizziness and increased rating for GERD for new VA examinations.  

The requested VA examinations having been provided, the directives have been substantially complied with and the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the Veteran initially filed a claim of entitlement to service connection for an ear condition, based upon the evidence of record, the Board has characterized the Veteran's claim as entitlement to service connection for a disability manifested by dizziness, to include vertigo.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

FINDINGS OF FACT

1.  The Veteran has not had continuity of symptomatology of hearing loss since service, hearing loss was not diagnosed or manifested to a compensable degree in either ear within one year after active duty, and the currently diagnosed bilateral hearing loss has not been linked to service, to include exposure to excessive noise.

2.  The Veteran has not had continuity of symptomatology of a disability manifested by dizziness since service, the disability was not diagnosed or manifested to a compensable degree in either ear within one year after active duty, and the current complaints of dizziness have not been linked to service.

3.  From March 18, 2014, the Veteran's GERD did not result in persistently recurrent epigastric distress with dysphagia, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C. §§ 1110, 1131, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for service connection for a disability manifested by dizziness, to include vertigo, are not met. 38 U.S.C. §§ 1110, 1131, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for an increased rating for GERD in excess of 10 percent are not met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

In a March 2007 letter, the Veteran was provided full notice regarding his service connection claim in accordance with the VCAA, as directed in prior remands.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this notice was after the initial adjudication, this timing defect was cured by subsequent readjudication of the claim, most recently in a December 2017 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Moreover, any notice defects did not result in prejudice or affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Rather, the Veteran has had multiple opportunities to submit and identify evidence; he has had a meaningful opportunity to participate effectively in the processing of his claim by VA.

VA has also made all reasonable efforts to assist the Veteran in the development of his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that there are no service treatment records in the claims file.  The National Personnel Records Center (NPRC) has indicated that any records in their custody were likely in an area destroyed by a 1973 fire in that facility.  As this is the case, VA has a heightened duty to assist the Veteran in the obtainment of records which could help to substantiate his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In keeping with this duty, VA has made numerous attempts to secure such records.  

As stated by the Court in March 2011, VA substantially complied with the remand directives concerning attempts to obtain the Veteran's service treatment records or any alternative sources of information.  The Veteran was also informed that he could supply information such as additional medical records, letters written in service, statements by people who knew him in service ("buddy statements"), or anything else in his possession which might help substantiate his claim. 

VA also made appropriate efforts to obtain pertinent post-service medical records identified by the Veteran, to the extent that he provided sufficient authorization for VA to obtain non-VA records.  The Veteran has been notified and allowed an opportunity to provide any records that could not be obtained.  38 C.F.R. § 3.159.

In addition, the Veteran was afforded several VA audiological examinations, including in April 2012 and November 2017, as directed by prior remands.  The examiner reviewed the entire claims file and noted a lack of service treatment records, as well as the Veteran's noise exposure during service, including as consistent with his military occupational specialty as an artilleryman.  These were factors that the Court had found in a March 2011 Memorandum Decision to be lacking in the prior VA examination and opinion.  The examiners provided negative nexus opinions, which were supported by well-reasoned rationale based on the lay and medical evidence and pertinent medical literature.

Over the course of the appeal the Veteran's representative has repeatedly asserted that the VA examinations were inadequate.  However, in regards to the Veteran's increased rating claim for GERD, the Board finds the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran and described the Veteran's disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board recognizes that the Veteran's attorney contended in an April 2018 brief that the November 2017 VA audiological examiner's negative nexus opinion was inadequate.  In particular, she argued that the examiner failed to specifically address the Veteran's lay statements concerning the continuing symptomology of his hearing loss dating from his military service.  The attorney also argued that the VA examiner did not adequately consider additional medical treatise evidence submitted with an October 2014 brief.  To this end, the Board finds no inadequacy in the November 2017 VA examination report.  

Regarding the Veteran's continuity of symptoms, the VA examiner found no medical evidence to establish chronicity or continuity of care.  The examiner found no treatment for bilateral hearing loss after military service until 1999.  As discussed further below, the Board has considered the legal question of whether the Veteran would reasonably have been expected to report his symptoms to medical providers.

The November 2017 examiner also gave detailed explanations for the opinions offered based on the evidence of record and her medical expertise, with references to pertinent medical literature.  As will be explained below, the additional medical articles submitted in October 2014 are generally consistent with the VA examiner's stated reasoning, as well as with the other medical articles of record concerning possible etiology of sensorineural hearing loss.  To the extent that the new evidence is different, it tends to go against the Veteran's claim, as discussed below.  The Board will not remand for unnecessary development.  Therefore, the November 2017 VA examiner's opinion is adequate, and another medical opinion is unnecessary.

The prior remand directives were substantially completed, and there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim on appeal.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Sanders, 487 F.3d 881.








Service Connection for Bilateral Hearing Loss
and a Disability Manifested by Dizziness

Legal Criteria

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In some cases, a grant of service connection is available on a presumptive basis. Service connection may be presumed for certain chronic conditions such as organic diseases of the nervous system, which includes sensorineural hearing loss, if a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, and the condition manifested to a degree of at least 10 percent within one year of the date of discharge from service.  38 U.S.C. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of observable symptoms that are in his or her personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Id.; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran seeks service connection for a hearing loss disability due to noise exposure in service.  The Veteran contends that his bilateral hearing loss began during his period of active service in the U.S. Army or as the result of some incident of such service.  He also asserts that service aboard U.S. flagged merchant vessels as a member of the Merchant Marine contributed to his eventual development of hearing loss.

If an appellant had service as a United States Merchant Mariner between December 7, 1941 and August 15, 1945, or was documented to be a participant in OPERATION MULBERRY, he or she will have obtained status as a Veteran, and will be eligible for VA benefits.  See 38 C.F.R. § 3.7(x)(14), (15).  Here, the Veteran did not have such qualifying service, as his service in the Merchant Marines was between 1948 and 1953; therefore, he may only obtain service connection for disorders related to his period of active service in the U.S. Army.

The Veteran's service medical records were destroyed in a 1973 fire at the National Personnel Records Center.  However, there is documented exposure to noise in service, as service personnel records indicate that the Veteran served as an artilleryman.  Thus, the question in this matter is whether such noise exposure resulted in hearing loss.

The Veteran applied for service connection for hearing loss and an ear condition in March 1999.  As such, it appears that he observed hearing difficulties at that time.  However, there is no medical evidence regarding hearing loss, as distinguished from other ear-related complaints, until many years after service.

Issues with dizziness were noted in medical records in the early 1970s, with records describing the Veteran as dizzy in May 1973, along with symptoms of general malaise and nausea.  Dizziness was also reported in June 1977 and later in March 1987.  Thereafter, intermittent episodes of dizziness and vertigo were reported in the treatment records from 1999 through 2012, with no actual cause for these episodes articulated; although, in November 2001, the Veteran reported the dizziness in conjunction with episodes of blood pressure going up.  An examination of the Veteran's ears performed in November 2001 revealed that the Veteran's ear canals were patent and the tympanic membranes were sclerotic, but his hearing was not tested at that time.  The episodes of dizziness were also reported as having a 50-year history.  A March 2002 record described the dizziness as occurring in conjunction with sharp chest pain lying down.  In April 2006, the Veteran reported lightheadedness at a time when his blood pressure reading was 108/57, and he was advised to cut down his medication used to treat blood pressure (metroprolol).  A December 2012 ear nose throat (ENT) consult for a diagnosis of benign positional vertigo noted ongoing disequilibrium with ears totally normal on examination.  The Veteran's doctor thought that his symptoms sounded like a "burned out migraine" and that vascular disease, rather than ear problems, were the likely cause of his dizziness episodes.  The records reflect that the dizziness was treated with Antivert (meclizine).  These treatment records suggest that the Veteran's dizziness was the result of high blood pressure, a condition which has not been connected to service.

Other ear problems were shown in the Veteran's post-service records, which include repeated episodes of ear wax (cerumen) having built up in his ears, as well as some episodes of tinnitus.  A July 1999 record noted that the Veteran had experienced tinnitus in his left ear for a long time; left ear wax was noted and cleaned out.  In November 2001, the Veteran again complained of tinnitus.  He was also evaluated for dizziness at that time, as well as in March 2002.  Subsequent treatment records, such as in May 2006, noted the Veteran's ears to have wax.  He continued to have issues with ear wax as recently as December 2012, when his ears were irrigated for this problem.  Episodes of ear pain were also noted in the records; a January 2006 record indicated that the Veteran experienced left ear pain along with his dizziness and a sound like "chopping wood" in the left ear.  Such complaints followed a December 2001 car accident, although he denied striking his head.  Medical records dated in January 2006 and May 2006 documented the Veteran's complaints of jaw pain, and he was determined to have a left temporomandibular joint syndrome (TMJ).  A September 2006 record noted the Veteran's report of pain on the side of his face, including his ear and temple.

The earliest documented clinical evidence of hearing loss was shown in the VA examination of June 2005, which noted the Veteran's reported exposure to weapons fire from 1950 to 1952.  Civilian noise exposure subsequent to service was denied.  There was no significant tinnitus reported.  On the authorized audiological evaluation in pure tone thresholds, in decibels, were as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
25
25
25
30
30
40
50
LEFT
20
20
20
25
25
25
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  The diagnosis was mild sensorineural hearing loss, bilaterally. 

Thereafter, the Veteran underwent another VA examination in April 2012.  Testing at that time showed pure tone thresholds, in decibels, as follows:





HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
25
25
25
30
35
40
60
LEFT
25
20
25
25
25
30
55

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  Based on these results, this VA examiner diagnosed sensorineural hearing loss at the 500 to 4000 Hertz level in the right ear, and sensorineural hearing loss at the 6000 Hertz level or higher in the left ear.  He included a notation that the Veteran may have sensorineural hearing loss in both ears at a level that is not considered a disability for VA purposes.  The examiner explained that the right ear had a sloping mild to moderate hearing loss above 2000 Hertz, with excellent word recognition score (WRS) results.  The left ear had normal hearing for VA adjudication purposes, but a mild loss at 6000 Hertz and a moderately severe loss at 8000 Hertz.  Acoustic imminence showed normal middle ear pressure and compliance bilaterally with acoustic reflexes present at all tested frequencies with no reflex decay present.  Distortion product otoacoustic emissions (DPOAE) results were normal bilaterally, and were found to be consistent with the pure tone responses.  Although this VA examiner's etiology opinion was also found to be inadequate, the validity of the findings regarding the hearing acuity levels tested was not affected.  Therefore, this VA examination remains probative for the limited purpose of determining whether the Veteran had a hearing loss disability at that time.

The Veteran underwent another VA audiogram for treatment purposes in January 2013.  This was in conjunction with follow-up testing for his complaints of vertigo.  A longstanding history of dizziness since release from service in 1952 was noted, with a history of examinations for compensation and pension purposes performed in June 2005 and April 2012.  It was noted that these examinations found the Veteran to have low normal to moderate sensorineural hearing loss with excellent speech discrimination.  For a noise exposure history prior to April 2012, the audiologist referred to the VA examination report of April 2012, summarizing that the Veteran denied occupational or noise exposure and never wore hearing aids.  Otoscopy in January 2013 revealed clear ear canals with intact tympanic membranes with tympanometry within normal limits.  The air conduction findings in pure tone thresholds, in decibels, were as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
20
25
30
40
40
45
60
LEFT
25
20
25
30
35
35
55

Bone conduction testing was also done and yielded the same results, except that the left ear measured 15 decibels at 500 Hertz.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 88 percent in the left ear.

Pursuant to the March 2017 court remand, another VA audiology examination was conducted in November 2017. Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 88 percent in the left ear.  The air conduction findings in pure tone thresholds, in decibels, were as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000
RIGHT
30
30
35
45
50
60
70
LEFT
30
30
35
45
45
50
70

In light of the foregoing, the Board first finds that the evidence establishes a current bilateral hearing loss disability.  The Veteran did not meet the criteria for a VA hearing loss disability for either ear based on pure tone thresholds or speech reception scores during the June 2005 or April 2012 VA examinations, although there was some degree of hearing loss shown at those times, with thresholds above 20 decibels at multiple levels.  See Hensley, 5 Vet. App. at 157; 38 C.F.R. § 3.385.  Thereafter, the January 2013 VA audiological testing demonstrated a bilateral hearing loss disability for VA purposes.  The Veteran met the criteria in the right ear based on a pure tone threshold of 40 decibels at the 3000 and 4000 Hertz levels, as well as a speech reception score of 92 percent.  He also met the criteria for a left hearing loss disability based on the speech reception score of 88 percent.  Id.

As noted above, the evidence also establishes an injury of noise exposure during service.  However, the competent evidence does not establish a link between the current disability and service, to include as based on continuity of symptomatology.  

The November 2017 VA examiner reported that the Veteran's right and left ear hearing loss was less likely than not related to military noise exposure. The examiner noted was no medical or clinical evidence of hearing loss or complaints of hearing loss prior to 1999.  The examiner referenced a 2013 VA treatment note that found the Veteran's hearing loss was typical of aging and did not present hearing loss typical of noise induced hearing loss as the initial audiological examination in June 2005 at age 77.  That June 2013 examination found the Veteran's hearing loss yielded normal hearing gently sloping to moderate sensorineural hearing loss with no recovery at 8000 Hz, in a pattern consistent with age-related hearing loss and not consistent with noise-induced hearing loss.  The examiner noted that typical noise induced hearing loss is sensorineural, bilateral and includes "notching" of the audiogram at the high frequencies of 3000 Hz, 4000 Hz or 6000 Hz with recovery at 8000 Hz.

The November 2017 VA Examiner considered the previous diagnoses of tinnitus in the medical record.  The examiner concluded that tinnitus would not have had an impact on any current hearing loss disability as tinnitus is typically a symptom of hearing loss and does not have an effect on the onset of hearing loss.  The examiner also noted that dizziness would not have had an impact on his current hearing loss disability, citing a December 2012 VA opinion that dizziness was somewhat like a burned out migraine situation with some residual disequilibrium and suspected the condition was vascular disease rather than ear disease.

The Board has considered the Veteran's statements regarding his hearing loss. Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Here, the Veteran's accounts of in-service hearing loss are simply not supported by the medical evidence of record.  The available medical evidence includes VA employee health records and VA and private treatment records dating from 1959 to 2013, and three VA examinations.  Nevertheless, as discussed above, although the Veteran complained of ear pain, dizziness, or tinnitus as early as the 1970s, he first mentioned hearing loss in his 1999 claim for VA benefits.  Further, he did not complain of hearing loss to his treating providers until the June 2005 VA examination for the purposes of his claim.  Even at that time, as well as during the subsequent VA examination and treatment records, the Veteran did not endorse continuous hearing difficulties since service but, rather, reported his noise exposure during service and asserted that the current hearing loss was due to such exposure.  Similarly, for treatment in January 2013, the Veteran reported dizziness, but not hearing difficulties, present since 1952.  

The Board finds the Veteran's reports for medical treatment to be more probative than his assertions for the purposes of his VA claim because he had an incentive to tell the truth in order to receive proper care.  See Fed. R. Evid. 803 (4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of reasons for the Board's decision).  

To the extent the medical records are silent for treatment of hearing loss, an absence of documented complaints in a medical record cannot always constitute substantive negative evidence.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  It must be considered whether there is evidence as to the severity of symptoms that would have made it "reasonable to expect" that at that time he would have reported symptoms during treatment.  See Fountain v. McDonald, 27 Vet. App. 258, 272-74 (2015).  If so, the absence of complaints during treatment may provide affirmative evidence of absence.  AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803 (6), (7).

However, it is reasonable to infer that, if the Veteran had noticed hearing loss at any point prior to his 1999 claim, as opposed to tinnitus or other ear-related problems, he would have reported them to his treating providers when seeking treatment for the other conditions, particularly when his ears were otherwise examined.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("[Fact finders] may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings." (internal quotations omitted)); see also Rucker, 10 Vet. App. at 73.  Indeed, the Board notes that the November 2017 examiner found that the mild nature of the Veteran's hearing loss prior to 2005 when he had his first hearing evaluation would not likely have been reported to medical personnel from December 1959 through March 1987, as the Veteran could hear well at conversational level on the 2005 examination.      

The Veteran may also have been equating his dizziness, ear pain, or tinnitus with his complaints of hearing loss for the purposes of his claim; however, actual hearing loss is a separate symptom.  Otherwise, the Veteran's memory as to the nature and timing of his hearing loss symptoms appears to be faulty, possibly due to the passage of time; therefore, he is not a reliable historian and is not credible in this regard.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Having found that there was no continuity of symptomatology of hearing loss since service, there must be other competent evidence of a link between the current hearing loss disability and service.  At the outset, the Board notes that the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A significant factor to be considered for any opinion is whether it is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Veteran has provided his own self-diagnosis and opinion regarding the nature and etiology of his bilateral hearing loss, with reference to medical treatise articles.  The Veteran is clearly competent to describe his observable symptoms of decreased hearing.  Nevertheless, as a lay witness, he is not competent to provide an opinion of when he actually had hearing loss, or whether it began during service or as a result of service, because actual hearing loss must be shown by objective testing and interpretation of medical evidence.  Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.385.

The medical articles, in and of themselves, have some probative value, as they explain the potential causes for hearing loss.  However, the probative value of these articles is low, as they do not speak to the particular facts of this case.  These articles have significantly less probative value than the VA examiner's opinion, which was based on the accepted facts of this case and available testing.  Moreover, the articles submitted appear consistent with the reasoning and medical literature referenced by the November 2017 VA examiner.

Specifically, the Veteran submitted several medical articles that addressed the different types and causes of hearing loss, including from weaponry, with a notation that noise trauma is the most common preventable cause of sensorineural hearing loss.  These articles indicate that there may be many other reasons for hearing loss, and that presbycusis or age-related hearing loss is the most common cause of sensorineural hearing loss.  The articles further state that presbycusis is a symmetric, progressive deterioration in elderly patients that affects high frequency hearing and speech discrimination ability.  See American Family Physicians article.  More specifically, presbycusis initially affects only the higher frequencies, and then all frequencies become involved.  See "Update" article.  

The Veteran, through his attorney, submitted an article in 2014 pertaining to the interpretation of audiograms, as well as a guidance statement from the American College of Occupational and Environmental Medicine (ACOEM) concerning occupational noise-induced hearing loss.  These articles again indicate that there can be many different causes for sensorineural hearing loss, and discussed the differences between the patterns of noise-induced hearing loss and presbycusis.  

The audiogram interpretation article indicates that if a patient is 60 years or older, there may be gradual deterioration or progressive worsening of hearing sensitivity over the years such that is often the result of presbycusis.  The classic audiogram for presbycusis has a gradually sloping downward pattern and is relatively symmetric.  Most noise-induced hearing loss cases have high frequency hearing loss, with the maximum loss at 3000 to 6000 Hertz, the level around 4000 Hertz being the most susceptible to damage, and usually some recovery at the highest frequencies, which is known as a "noise notch."  The article noted that noise-induced hearing loss is most commonly of gradual onset, and gave an example hearing loss shown after 10 years of daily noise exposure and the increase after 22 years of noise exposure. 

Similarly, the ACOEM article noted that occupational noise-induced hearing loss is a function of continuous or intermittent noise exposure and duration that usually develops slowly over several years.  Noise-induced hearing loss is typically bilateral because most noise exposure is symmetric, and the first sign is "notching" at high frequency levels of 3000, 4000, or 6000 Hertz, with recovery at 8000 Hertz.  Notching is in contrast to presbycusis, which also has high frequency hearing loss but is present in a down-sloping pattern, without any recovery at 8000 Hertz.  The article further stated that hearing loss due to continuous or intermittent noise exposure increases most rapidly in the first 10-15 years of exposure, then decelerates as the hearing threshold increases, and this is in contrast to age-related hearing loss, which accelerates over time.  The article also stated that it is unlikely that hearing loss from noise progresses after the noise exposure is discontinued.

All of these medical articles are consistent with the April 2012 and December 2017 VA examiner's summary that there may be many different causes of hearing loss, and his explanation of the concept of a "noise notch" in audiograms for noise-induced hearing loss.  As noted above, the VA examiner stated that the Veteran exhibited a predominantly high frequency sensorineural hearing loss with the greatest effect above 4000 Hertz and no recovery; therefore, there was no "notch."  This was based on testing and review of the claims file, which includes the audiogram results in 2005 as summarized above.  Rather, the 2012 examiner concluded that the Veteran's audiogram fit the clinical description of presbycusis.  The 2013 VA provider also stated that audiograms were consistent with the Veteran's age.  These opinions are also consistent with the medical articles from the Veteran, which noted that audiograms for presbycusis will show relatively symmetric and gradual downward sloping pattern, which will accelerate over the years.  As noted by both the 2012 and 2017 VA examiner, the pure tone threshold results (taken from audiograms) in 2005 and 2012, as well as subsequently in 2013, do not show a "notch" but, rather, show gradually decreased hearing sensitivity (or higher pure tone thresholds) from 500 to 8000 Hertz, with no recovery (or lower pure tone thresholds) at 8000 Hertz.  

The Veteran's attorney points to a statement in the ACOEM article that the effects of noise on hearing loss may be difficult to distinguish from age-related hearing loss in older individuals because the "prominence of the notch" may be reduced.  However, this statement referred to a reduction in prominence of the notch where an individual had "continued noise exposure," such that the adjacent frequencies would also begin to be affected by noise, combined together with aging.  That is not the factual history in this case; rather, the Veteran has only reported noise exposure during service from 1950 to 1952, many years prior to the first clinical evidence of hearing loss.  As such, there is no indication that another medical opinion is needed.  

Moreover, the Veteran's test results showed some gradual worsening from 2005 to 2017, despite his denial of any post-service noise exposure.  This is consistent with the statements in the medical articles that presbycusis will accelerate over time, in contrast to noise-induced hearing loss that is generally the most rapid within the first 10-15 years after exposure, followed by a lesser degree of decreased hearing sensitivity thereafter.  Similarly, the audiogram interpretation article also referenced changes in hearing loss after 10 years of noise exposure and then 22 years of noise exposure.  Moreover, the ACOEM article indicated that delayed progression of hearing loss after the noise exposure stops is unlikely.  Again, this information in the articles is consistent with the statements by VA medical professionals in 2012 and 2013 that the Veteran's audiograms and clinical history were not consistent with noise-induced hearing loss but, rather, were consistent with age or presbycusis.

The Veteran also recently submitted an article detailing the relationship between diabetes and hearing loss; however, as he is not service-connected for diabetes, any relationship between hearing loss and diabetes would not substantiate his claim.

Based on a review of all pertinent lay and medical evidence, the Board finds that the evidence does not support a grant of service connection for bilateral hearing loss.  As discussed above, the earliest clinical evidence of diagnosed hearing loss was in 2005, and the Veteran did not meet the criteria for a VA hearing loss disability in either ear until January 2013.  Furthermore, the Board places significantly greater probative weight on the opinion of the April 2012 and December 2017 VA examiners, which are bolstered by the January 2013 VA audiological provider's opinion, as well as information in the medical articles of record.  This is because the VA examiner used medical expertise and training to provide a detailed, well-reasoned opinion based review of the entire claims file and consideration of an accurate factual history and pertinent medical literature.  Accordingly, the most probative evidence does not demonstrate a direct link between the current hearing loss and service.  See 38 C.F.R. § 3.303. 

In regards to the Veteran's claim that his current disability manifested by dizziness was related to service, a December 2017 examiner conducted an in-person examination and thoroughly reviewed the claims file.  The examiner cited a provisional diagnosis of benign paroxysmal positional vertigo at the Temple VAMC in 2012.The examiner also noted that the Veteran has reported your issue with dizziness for many years, and currently reported dizziness comes and goes.  The examiner noted that the Veteran's dizziness was treated with meclizine as needed.    The examiner concluded that the etiology of the Veteran's subjective complaints of dizziness is unknown, and it would be mere speculation to state that the complaints of dizziness are related to service.  

The Board gives great weight to the December 2017 VA examiner's opinion.  The opinion was provided after an examination of the Veteran and a review of the updated claims file.  The examiners addressed the Veteran's assertions as to the origins of his dizziness, and the VA examiners provided an adequate rationale for the conclusions reached based on the medical record, the examination findings of record, and medical literature.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).

Given the VA examiner's finding that any opinion regarding etiology of the Veteran's dizziness would be mere speculation, and lack of competent medical evidence linking the dizziness to service, the preponderance of the evidence is against a finding that the Veteran's dizziness was incurred in active service.  

Service connection is also not warranted for bilateral sensorineural hearing loss or dizziness on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Rather, the preponderance of the evidence is against a finding that the Veteran manifested hearing loss in either ear to a degree of 10 percent within the one year following his active duty service discharge in October 1952.  Testing in 2005 and 2012 did not meet the criteria for even a non-compensable disability, and a hearing loss disability for VA purposes was first shown in January 2013.  Likewise, while the Veteran had complaints of dizziness after service, there is no evidence that it manifested itself to a compensable degree or caused functional limitations for the Veteran within one year from service.  See 38 C.F.R. §§ 3.85, 4.85.

Similarly, the weight of the evidence also shows no continuity of symptomatology since active duty service.  See Walker, 708 F.3d at 1338-40.  There is no indication of combat service, and to the extent that the Veteran's statements may be construed to allege symptoms of hearing loss or dizziness that began in service, these statements are rejected because they not consistent with the other evidence, as discussed above.

In sum, the preponderance of the evidence is against service connection for hearing loss and disability manifested by dizziness under any raised theory; the benefit-of-the-doubt doctrine is not applicable in this case, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.






Increased Rating for GERD

Legal Criteria

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7. When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.




Analysis

In a February 2013 rating decision, the Veteran was awarded service connection for GERD with an evaluation of 10 percent an effective date of July 5, 2002.  The Veteran appealed from the initial rating and effective date assigned, and the RO mailed a Statement of the Case (SOC) for these matters to the Veteran and his representative on May 23, 2014.  The Veteran did not subsequently appeal to the Board from this SOC and it became administratively final.  A claim for an increased evaluation for GERD was received on March 18, 2015.  Therefore, the period at issue in this case is from March 18, 2014.

The Veteran is in receipt of a 10 percent disability rating for the service-connected GERD for the entire rating period on appeal under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  GERD is not among the listed conditions in the Rating Schedule. When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Board finds that GERD is most closely analogous to a hiatal hernia (Diagnostic Code 7346) in terms of symptomatology and resulting disability picture. Under Diagnostic Code 7346, a 10 percent disability rating is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent rating, which are of lesser severity than is required for a 30 percent rating.  A 30 percent rating requires persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation accompanied by substernal, arm, or shoulder pain, which is productive of considerable impairment of health.  A 60 percent rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

At a December 2017 VA examination, the Veteran reported that his esophageal symptoms include pyrosis, reflux, and nausea, which occurs 4 or more times per year, lasting less than one day.  The Veteran reported having intermittent reflux and heartburn, but no weight loss, abdominal pain, hematemesis, or melena.  The VA examiner reported that the Veteran's esophageal conditions do not impact is ability to work.

From March 18, 2014, the Veteran's GERD was productive of pyrosis and regurgitation but not dysphagia and was not shown to be accompanied by substernal or arm or shoulder pain and/or productive of considerable impairment of health to warrant an evaluation in excess of 10 percent. 

The same evidence shows, and the Board finds, that the criteria for a 60 percent rating have not been more nearly approximated for any portion of the rating period on appeal. The medical and lay evidence does not show, and the Veteran does not otherwise assert, that GERD causes material weight loss and hematemesis or melena with moderate anemia, or that the symptom combinations are productive of a severe impairment of health.  38 C.F.R. §§ 4.3, 4.7.

As such, the preponderance of the evidence is against a rating in excess of 10 percent for the service-connected GERD during the appeal period.  Thus, the Board finds that a rating in excess of 10 percent for GERD from March 18, 2014 is not warranted.

Extraschedular Referral Consideration

The Board had also considered whether an extraschedular rating is warranted for the Veteran's service-connected GERD.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Board finds that the symptomatology and impairment caused by the service-connected GERD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in Diagnostic Code 7346 contemplate the Veteran's symptoms and impairment, and reasonably describe the GERD disability level and symptomatology, specifically nausea, regurgitation, and pyrosis.  38 C.F.R. § 4.114, Diagnostic Code 7346.

In her April 2018 brief, the Veteran's attorney cites the Veteran's 2013 statement that he has to limit his food intake, and must stay close to a restroom, which would limit his employability.  However, the December 2017 VA examiner reported that the Veteran's esophageal conditions do not impact his ability to work.  Furthermore, epigastric distress is specifically contemplated by Diagnostic Code 7346.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with GERD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a disability manifested by dizziness, to include vertigo, is denied.

Entitlement to increased rating for GERD, rated as 10 percent, is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


